SAWAYA, J.
Mark A. Mincy (“Husband”) appeals a non-final order entered in the underlying dissolution of marriage action awarding Amy K. Mincy (“Wife”) temporary attorney’s fees, accounting fees, and business valuation fees in the amount of $28,000.1
We affirm the award of $11,000 for fees awarded to Wife’s current attorney. We reverse the award of $5,000 for costs of valuation of Husband’s business because Wife has abandoned her request for a business valuation. We also reverse the awards of $4,000 for fees for Wife’s prior attorney and $8,000 for her accountant fees and remand to the trial court to make sufficient findings regarding the reasonableness of those awards. See § 61.16(1), Fla. Stat. (2010) (“The court may from time to time, after considering the financial resources of both parties, order a party to pay a reasonable amount for attorney’s fees, suit money, and the cost to the other party of maintaining or defending any proceeding under this chapter....”); Stanton v. Stanton, 50 So.3d 688, 691 (Fla. 2d DCA 2010); Baker v. Baker, 35 So.3d 76 (Fla. 2d DCA 2010).
AFFIRMED in part; REVERSED in part; and REMANDED.
GRIFFIN and COHEN, JJ., concur.

. We have jurisdiction pursuant to rule 9.130(a)(3)(C)(iii), Florida Rules of Appellate Procedure.